In eight related child protective proceedings pursuant to Family Court Act article 10, the mother and father separately appeal from stated portions of an order of disposition of the Family Court, Kings County (Hamill, J.), dated December 11, 2007.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
The order of disposition which is the subject of this appeal expired by its own terms on December 9, 2008. Accordingly, the appeals must be dismissed as academic (see Matter of Jordan E., 57 AD3d 539 [2008]; Matter of Andrew Y., 44 AD3d 1063, 1064 [2007]; Matter of Mary Veronica R., 10 AD3d 400 [2004]; Matter of Alan B., 267 AD2d 306 [1999]). Spolzino, J.P., Santucci, Angiolillo and Eng, JJ., concur.